DETAILED ACTION
In response to communication filed on 4 September 2020, claims 1, 2, 5, 7-8, 10-12, 15-17 and 20 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 September 2020 has been entered.

Response to Arguments
Applicant’s arguments, see "35 U.S.C. § 103”, filed 4 September 2020, have been carefully considered. The arguments are related to newly added limitations and are addressed in the 103 rejections below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9-11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balani et al. (US 2015/0161260 A1, hereinafter “Balani”) in view of Waltermann et al. (US 2016/0371342 A1, hereinafter “Waltermann”) further in view of Synder et al. (US 2019/0130285 A1, hereinafter “Snyder”).

Regarding claim 1, Balani teaches
A computer-implemented method comprising: (see Balani, [0014] “a methodology for managing a search”).
receiving, (see Balani, [0016] “receiving a set of first results (e.g., web pages) generated in response to a first search query”) by a computing system, (see Balani, [0023] “a computer system 206”) from a search engine, (see Balani, [0036] “The primary search query can be, for example, a web search request input by a user into an internet search engine”) a first media item (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”) that depicts a search target; (see Balani, [0018] “for managing search results that may have positive effects associated with increased search relevancy”; [0015] “the information that the user was seeking… search results that can provide customized information for the user”; [0002] “a user may find desired information”). 
by the computing system, (see Balani, [0023] “a computer system 206”) from the first media item, (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”). 
generating, (see Balani, [0017] “generating a set of second results using a second query”) by the computing system, (see Balani, [0023] “a computer system 206”) one or more search queries (see Balani, [0017] “generating a set of second results using a second query”) 
providing, (see Balani, [0038] “using a second query (also referred to herein as a derived search query… the derived query can use a search algorithm to generate derived by the computing system, (see Balani, [0023] “a computer system 206”) the one or more search queries to the search engine, (see Balani, [0017] “a second query”). 
receiving, (see Balani, [0038] “using a second query (also referred to herein as a derived search query… the derived query can use a search algorithm to generate derived results”) by the computing system, (see Balani, [0023] “a computer system 206”) a second media item (see Balani, [0038] “using a second query (also referred to herein as a derived search query… the derived query can use a search algorithm to generate derived results”) that depicts the search target; and (see Balani, [0018] “for managing search results that may have positive effects associated with increased search relevancy”; [0015] “the information that the user was seeking… search results that can provide customized information for the user”; [0002] “a user may find desired information”).
the second media item and… (see Balani, [0038] “using a second query (also referred to herein as a derived search query… the derived query can use a search algorithm to generate derived results”) and the search queries associated with the second media item (see Balani, [0038] “using a second query (also referred to herein as a derived search query… the derived query can use a search algorithm to generate derived results”).
Balani does not explicitly teach generating, from the first media item one or more seed data items; providing, by the computing system, a user dialog including the one or more seed data items; generating, by the computing system, one or more search queries based on one or more user selections of the one or more seed data items; and wherein a number of search iterations by the search engine is limited by a search depth limit; training, by the computing system, a machine learning model based on reinforcement learning, wherein a reward in the reinforcement learning is the second media item and the machine learning model is trained based on the seed data items and the search queries associated with the second media item. 
However, Waltermann discloses seeds being utilized for subsequent query and also teaches
generating, from results one or more seed data items (see Waltermann, [0015] “choose one or more of files included in the original result set as a seed”). 
providing, by the computing system, a user dialog including the one or more seed data items; (see Waltermann, [0017] “if a user is asking for pictures from the beach, the initial results may include all beach pictures. The user may then select some pictures that share a common parameter, i.e., they are all from a family reunion. The user may then ask for "more like these," with an embodiment adding to the query automatically the parameter(s) that associate   the indicated files in some way with last years' reunion (e.g., location, time, key word, application or file type, etc.). This results in an updated query that refines the photos to include those from a specific event, but may optionally increase the fuzziness or breadth of the query to include other photos from the same reunion, e.g., not necessarily from the beach”).  
generate query based on one or more user selections of the one or more seed data items; and (see Waltermann, [0015] “the user may choose one or more of files included in the original result set as a seed for a subsequent query”; [0029] “may determine at 303 that a user has indicated a specific result, e.g., clicked on a particular result, touched a particular result, provided voice input regarding a particular result, etc. An embodiment may use this as a cue that this result is of particular interest to the user and conclude that it may be used as a seed or starting point for further searching, refined searching, re-ordering of search results and the like"). 
wherein a number of search iterations by the search engine (see Waltermann, [0035] “the process may be repeated as desired (i.e., another specific result may be selected from an updated result set such that the process iterates-as indicated by the dashed line in FIG. 3). Over time, this iterative processing can lead to an expansive searching that nonetheless returns increasingly targeted results… used to produce a result or a set of results”; [0002] “Search engines or tools allow users to search”). 
the seed data items (see Waltermann, [0015] “choose one or more of files included in the original result set as a seed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of seeds in a query and search iterations as being disclosed and taught by Waltermann, in the system taught by Balani to yield the predictable results of providing search results that closely match to user expectations (see Waltermann, [0015] “several interaction mechanisms in order to more closely match the available search parameters to what the user expects to be available for searching his or her files. For example, the user may choose one or more of files included in the original result set as a seed for a subsequent query. This allows the user to run a search for more "results like this."”). 
The proposed combination of Balani and Waltermann does not explicitly teach wherein a number of search iterations by the search engine is limited by a search depth limit; training, by the computing system, a machine learning model based on reinforcement learning, wherein a reward in the reinforcement learning is the second media item and the machine learning model is trained based on the seed data items and the search queries associated with the second media item.  
However, Snyder discloses machine learning model related to reinforcement learning and also teaches
the number of search iterations is limited by a search depth limit; (see Snyder, [0039] “The initial set of items may or may not include an item that meets the consumer's needs… unless one or more other criteria for terminating result set refinement iterations have been met… the next result set refinement iteration may be begun… The termination criteria may, for example, include determining that no new feedback has been provided by the consumer in some time interval, or determining that network connectivity with the consumer's device is no longer available, and so on”).  
training, by the computing system, a machine learning model based on reinforcement learning, (see Snyder, [0017] “machine learning models or algorithms may be used in other parts of the system… one or more reinforcement learning algorithms”; [0020] “The iteration may also include training (or re-training, depending on whether the iteration is the first of multiple iterations or not), a second machine learning model”) wherein a reward in the reinforcement learning is related to a result and (see Snyder, [0025] “A reward function used in the reinforcement learning model may be based at least in part on a metric of one or more actions… taken by the item consumer in response to the real-time result refinement iterations”) the machine learning model is trained based on different training data (see Snyder, [0041] “a second machine learning model may be trained or re-trained… The training data may include, for example”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of training machine learning model and executing queries in iterations as being disclosed and taught by Synder, in the system taught by the proposed combination of Balani and Waltermann to yield the predictable results of improving the quality of the search results (see Snyder, [0047] “the fact that a machine learning model has been re-trained and re-executed may not be apparent in the depicted embodiment; instead, to the consumer, the look-and-feel of a single stream or sequence of search results (with the quality of the results improving as more results are seen) may be presented”). 
Claims 11 and 16 incorporate substantively all the limitations of claim 1 in a system and a computer readable form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Balani, Waltermann and Snyder teaches
	wherein the one or more seed data items include at least one of: (see Waltermann, [0015] “choose one or more of files included in the original result set as a seed”) an image item generated (see Waltermann, [0017] “if a user is asking for pictures from the beach, the initial results may include all beach pictures. The user may then select some pictures that share a common parameter, i.e., they are all from a family reunion”) from the first media item (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”). The motivation for the proposed combination is maintained. 
Claims 13 and 18 incorporate substantively all the limitations of claim 3 in a system and a computer readable form and are rejected under the same rationale.

Regarding claim 4, the proposed combination of Balani, Waltermann and Snyder teaches
wherein the one or more seed data items are associated with one or more seed data types, wherein the seed data types include at least one of: (see Waltermann, [0031] “may use the specific result set as a seed or starting point to identify contextual data for use in the updated search query. The contextual data may include contextual or other meta data associated with the specific result in the first result set”) a location (see Waltermann, [0031] “the contextual data may include time data, location data”). The motivation for the proposed combination is maintained. 

Regarding claim 5, the proposed combination of Balani, Waltermann and Snyder teaches
further comprising: training the machine learning model further based on (see Snyder, [0041] “a second machine learning model may be trained or re-trained… The training data may include, for example”) the one or more user selections of the one or more seed data items (see Waltermann, [0015] “the user may choose one or more of files included in the original result set as a seed for a subsequent query”; [0029] “may determine at 303 that a user   The motivation for the proposed combination is maintained. 

Regarding claim 9, the proposed combination of Balani, Waltermann and Snyder teaches
further comprising: storing, (see Balani, [0030] “information storage system for…  are related to terms in the primary search query”) by the computing system, (see Balani, [0023] “a computer system 206”) in a repository, (see Balani, [0030] “information storage system”) the one or more seed data items generated (see Waltermann, [0015] “one or more of files included in the original result set as a seed”) for the first media item (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”). The motivation for the proposed combination is maintained. 

Regarding claim 10, the proposed combination of Balani, Waltermann and Snyder teaches
wherein the generating the search query comprises: (see Balani, [0017] “generating a set of second results using a second query”).
providing, by the computing system, to the machine learning model, (see Snyder, [0017] “machine learning models or algorithms may be used in other parts of the system”; [0041] “a second machine learning model may be trained or re-trained… The training data may include, for example”) the one or more user selections of the one or more seed data items; and (see Waltermann, [0015] “the user may choose one or more of files included in the original result set as a seed for a subsequent query”; [0029] “may determine at 303 that a user has 
receiving, by the computing system, from the machine learning model, an output, wherein the output specifies (see Snyder, [0027] “one or more machine learning models may be used to generate the feature”; [0017] “second machine learning model in the real-time result refinement subsystem, which generates scores for individual items, indicating the suitability of the items for inclusion in the dynamically expanding result set”) one or more combinations of the one or more seed data items and the one or more search queries are based on the one or more combinations (see Waltermann, [0031] “may use the specific result set as a seed or starting point to identify contextual data for use in the updated search query. The contextual data may include contextual or other meta data associated with the specific result in the first result set”).
Claims 15 and 20 incorporate substantively all the limitations of claim 10 in a system and a computer readable form and are rejected under the same rationale.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balani, Waltermann and Snyder further in view of Barnes, Jr. (US 2018/0035074 A1, hereinafter “Barnes”).

Regarding claim 2, the proposed combination of Balani, Waltermann and Snyder teaches 
wherein the first media item includes a metadata tag that identifies… (see Balani, [0037] “to recognize keywords and metadata tags in the primary search results that can be used in the first media item (see Balani, [0037] “to recognize keywords and metadata tags in the primary search results”).
The proposed combination of Balani, Waltermann and Snyder does not explicitly teach a person depicted in the first media item. 
However, Barnes discloses processing of facial data and also teaches
a person depicted in an image (see Barnes, [0024] “that include faces of a person that has been identified in the image (a "tagged" user, e.g., information supplied by the same or other users of the web site)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of facial recognition in an image as being disclosed and taught by Barnes, in the system taught by the proposed combination of Balani, Waltermann and Synder to yield the predictable results of processing images and related data to determine relationships between people or business thereby providing appropriate management of images (see Barnes, [0014] “Embodiments of the present invention relate to processing images and related data, such as location data, facial data, image temporal data (e.g., time, date), and image content. The processing may result in the performance of a variety of tasks such as, for example, sorting, arranging, and/or grouping images as well as selecting advertisements, suggesting relationships between (for example) people or business, or suggesting that persons or business should communicate each other (or with another person, business or entity), suggesting and/or creating groups of users with commonalities, and/or other tasks”).
Claims 12 and 17 incorporate substantively all the limitations of claim 2 in a system and a computer readable form and are rejected under the same rationale.


Claims 6, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Balani, Waltermann and Snyder further in view of Yan (US 2018/0285641 A1, hereinafter “Yan”).

Regarding claim 6, the proposed combination of Balani, Waltermann and Snyder teaches
wherein the generating the one or more seed data items comprises:… (see Waltermann, [0015] “choose one or more of files included in the original result set as a seed for a subsequent query”). 
by the computing system, (see Balani, [0023] “a computer system 206”) within the first media item,… (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”).
by the computing system, (see Balani, [0023] “a computer system 206”).
The proposed combination does not explicitly teach recognizing,… one or more of a hand signal or a body movement; and generating,… a description of the one or more of the hand signal or the body movement. 
However, Yan discloses processing emotional expression information and also teaches
recognizing,… (see Yan, [0078] “performing an analysis on the body movement or facial expression of the person”) one or more of a hand signal or a body movement; and (see Yan, [0078] “performing an analysis on the body movement or facial expression of the person”).
generating,… (see Yan, [0115] “emotion related information is generated”) a description of the one or more of the hand signal or the body movement (see Yan, [0047] “the emotional expression information is external representation information which may reflect characteristics of a current emotion of a user and specifically include such information as a current facial expression of the user, body movement of the user, pronunciation and intonation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of generating audio media items and image media items from media stream as being disclosed and taught by Yan, in the system taught by the proposed combination of Balani, Waltermann and Snyder to yield the predictable results of effectively collecting information regarding the media (see Yan, [0013] “determines a trigger for correlating the emotional expression information with the emotional stimulus source information and storing the correlated emotional expression information and emotional stimulus source information, enabling the stored emotion related information to effectively characterize the state of the emotional change, and improving the efficiency of monitoring emotions”). 
Claims 14 and 19 incorporate substantively all the limitations of claim 6 in a system and a computer readable form and are rejected under the same rationale.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balani, Waltermann and Snyder further in view of Qin (US 2016/0371305 A1, hereinafter “Qin”).

Regarding claim 7, the proposed combination of Balani, Waltermann and Snyder teaches
wherein the first media item (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”) is received in response to an initial search query based on… (see Balani, [0016] “receiving a set of first results (e.g., web pages) generated in response to a first search query”) the search target (see Balani, [0018] “for managing search results that may have positive effects associated with increased search relevancy”; [0015] “the information that the user was   
The proposed combination of Balani, Waltermann and Snyder does not explicitly teach initial search query based on an uploaded picture of the search target. 
However, Qin discloses generating picture search library and also teaches
query is based on an uploaded picture of the target (see Qin, [0066] “the user may upload the photo and related information to the picture search library via the mobile device, in which the photo is used as a sample for searching for pictures”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of uploading a picture and match faces as being disclosed and taught by Qin, in the system taught by the proposed combination of Balani, Waltermann and Snyder to yield the predictable results of improving a hit rate and an efficiency of the picture search (see Qin, [0132] “generating an identifying picture by adding identification information to the image data; and providing the identifying picture to the picture search library, the existing picture search technology is optimized, sources and types of data in the picture search library are enriched, and the increasing requirements of personalized and convenient picture search are satisfied. Moreover, pictures and picture information from various sources are provided for other users' picture search, and thus a hit rate and an efficiency of the picture search are indirectly improved”). 

Regarding claim 8, the proposed combination of Balani, Waltermann, Snyder and Qin teaches
determining, (see Balani, [0016] “the set of first results that can be used in determining”) by the computing system, (see Balani, [0023] “a computer system 206”) the first media item (see Balani, [0031] “The primary search results 306 can include web sites, online encyclopedias, images, videos, news articles, documents”) to depict the search target based on facial recognition (see Qin, [0162] “the target picture includes an image of a face; and searching the picture search library for the target identifying picture matched with the target picture”). The motivation for the proposed combination is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158